

117 S2873 IS: Preventing and Addressing Trauma with Health Services Act
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2873IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Coons (for himself, Mr. Booker, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to award grants to establish or expand programs and activities to increase access to high-quality culturally competent trauma support and mental health care, and for other purposes.1.Short titleThis Act may be cited as the Preventing and Addressing Trauma with Health Services Act or the PATHS Act.2.Grants for high-quality culturally competent trauma support and mental health servicesPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:553.Grants for high-quality culturally competent trauma support and mental health services(a)In generalThe Secretary, acting through the Assistant Secretary and in consultation with the heads of other relevant Federal agencies, shall award grants to eligible entities to establish or expand programs and activities for the purpose of increasing access to high-quality culturally competent trauma support and mental health care for covered individuals in covered communities.(b)Eligible entitiesTo be eligible for a grant under this section, an entity shall be—(1)a nonprofit or community-based program or organization that—(A)provides or has developed plans to provide culturally competent programs and resources that are aligned with evidence-based or evidence-informed practices for trauma-informed mental health care; and(B)has demonstrated expertise in serving covered communities;(2)a Federal, State, or local agency, such as a public health, mental health, law enforcement, or social services agency, that conducts activities (which may be through partnering with a nonprofit or community-based organization) to, in a covered community, screen individuals for mental health needs, assess such needs, and provide mental health services or referrals to such services; or(3)a hospital, health care clinic, or other health care institution that provides to a covered community culturally competent programs, mental health services, and resources that are aligned with evidence-based or evidence-informed practices for trauma-informed mental health care.(c)Applications; preference; period(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require. (2)PreferenceIn selecting applicants for a grant under this section, the Secretary may give preference to eligible entities that—(A)demonstrate they have established a partnership with another eligible entity or service provider in a covered community; or(B)are community health centers or federally qualified health centers.(3)PeriodEach grant awarded under this section shall be for a period of 5 years, with equal amounts awarded to the recipient through the grant for each of such 5 years.(d)Use of fundsAn eligible entity that receives a grant under subsection (a)—(1)shall use the funds to increase access to or provide evidence-based or evidence-informed, trauma-informed mental health services to covered individuals in a covered community; and (2)may use the grant funds to— (A)establish and maintain programming to provide culturally competent mental health services;(B)hire and retain mental health care providers;(C)train mental health care providers on culturally competent trauma-informed care strategies;(D)develop strategies and projects to enhance access to trauma-informed care and resources for covered individuals in a covered community;(E)establish partnerships with other eligible entities to develop and enhance effective strategies to provide trauma-informed mental health services to covered individuals in a covered community;(F)develop strategies and training for law enforcement officers or other first responders to provide referral services to covered individuals in a covered community to trauma-informed mental health services; (G)build public awareness and education about trauma-informed mental health services in a covered community; and(H)build public awareness and education in a covered community about the importance of addressing trauma resulting from gun violence. (e)Evaluation(1)Grant recipient requirementsAn eligible entity that receives a grant under this section shall—(A)develop metrics and key performance indicators to assess outcomes achieved by programs or activities funded through such grant; and(B)not later than the date that is 2 years after the day on which the entity receives such grant, and 1 year after such date, submit to the Secretary a report that details—(i)the metrics and key performance indicators used to assess outcomes achieved by such programs or activities;(ii)the process used to identify and develop such metrics and key performance indicators; and(iii)an assessment of the outcomes achieved by such programs or activities.(2)Report to CongressNot later than the date that is 3 years after the date of enactment of this section, and each year thereafter through fiscal year 2026, the Secretary shall conduct an evaluation of the programs or activities funded by a grant under this section and submit a report of the results of such evaluation to Congress. (f)DefinitionsIn this section:(1)Covered communityThe term covered community means a community that has an age-adjusted rate of violence-related (or intentional) injury deaths that is above the national average, as determined by the Director of the Centers for Disease Control and Prevention. (2)Covered individualThe term covered individual means an individual who has been injured, has witnessed, has been threatened, has been exposed to, or has been otherwise impacted by gun violence within the 5 years preceding the date of enactment of this section. (g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026..